UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: June 11,2008 (Date of earliest event reported: June 11, 2008) REGENCY ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 000-51757 16-1731691 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 1700 Pacific, Suite 2900 Dallas, Texas 75201 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(214) 750-1771 (Former name or former address, if changed since last report):Not applicable Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) The information furnished is not deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, is not subject to the liabilities of that section and is not deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. Item 8.01 Other Events Regency Energy Partners LP announced that it will host an investor conference in Dallas, Texas on June 11, 2008.The press release and the slide presentation are included in this current report. Item9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Description 99.1 Press release of Regency Energy Partners LP, publicly announcing an investor conference. 99.2 Presentation materials SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REGENCY ENERGY PARTNERS LP By: /s/ Stephen L. Arata Stephen L. Arata Executive Vice President and Chief Financial Officer Date: June 11, 2008
